Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 9/28/2020. Claims 1-2 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record Brian Boon on 8/23/2022. 
Please amend claims 1-2 as follows:


                1. A system for creating and implementing data processing workflows using a distributed computational graph comprising: 
a computing device comprising a memory, a processor, and a non-volatile data storage device; 
a front end comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: 
provide a graphical user interface for creation of a distributed computational graph representing a data processing workflow, wherein: 
the graphical user interface comprises icons representing data processing modules and connections between the modules; 
the distributed computational graph comprises one or more of the data processing modules represented as nodes of the distributed computational graph and connections between the data processing modules represented as edges of the distributed computational graph; and 
one or more of the nodes of the distributed computational graph is a data processing module that contains code for accessing an application programing interface (API) of a cloud-based data processing service; 
send the distributed computational graph to a system back end for implementation of the data processing workflow; and 
a system back end comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: 
receive the distributed computational graph; 
construct the data processing workflow from the distributed computational graph using the application programing interface that generates workflow code via representational state transfer calls; 
instantiate and validate the data processing workflow using the workflow code; prepare the data processing workflow for processing by initializing one or more of: software components, devices, cloud-based services;
serialize the data processing workflow as a series of processing events;
execute the processing events using a data processing engine.  

2. A method for creating data processing workflows using modules, comprising the steps of: 
providing a graphical user interface for creation of a distributed computational graph representing a data processing workflow, wherein: 
the graphical user interface comprises icons representing data processing modules and connections between the modules; 
the distributed computational graph comprises one or more of the data processing modules represented as nodes of the distributed computational graph and connections between the data processing modules represented as edges of the distributed computational graph; and 
one or more of the nodes of the distributed computational graph is a data processing module that contains code for accessing an application programing interface (API) of a cloud-based data processing service; 
constructing the data processing workflow from the distributed computational graph using the application programing interface that generates workflow code via representational state transfer calls; 
instantiating and validating the data processing workflow using the workflow code; 
preparing the data processing workflow for processing by initializing one or more of: software components, devices, cloud-based services;
serializing the data processing workflow as a series of processing events; and executing the processing events using a data processing engine.  

Allowed Claims
Claims 1-2 are allowed, in view of the examiner’s amendment above.

Reason for Allowance

 None of the prior art of the record, alone or in combination, discloses the claimed invention. 
The closest prior art of the record is Breitenbücher et al. "Combining declarative and imperative cloud application provisioning based on TOSCA." 2014 IEEE international conference on cloud engineering. IEEE, 2014.                                         
Breitenbücher et al. conceptually discloses 
A method for creating data processing workflows using modules, comprising the steps of: providing a graphical user interface for creation of a distributed computational graph representing a data processing workflow, wherein: the graphical user interface comprises icons representing data processing modules and 5connections between the modules; the distributed computational graph comprises one or more of the data processing modules represented as nodes of the distributed computational graph and connections between the data processing modules represented as edges of the distributed computational graph (p.89, III, Fig. 1: visualize topology template, p.88, II: the topology template consists of nodes and edges); and one or more of the nodes of the distributed computational graph is a data processing 10module that contains code for accessing an application programming interface (API) of a cloud-based data processing service (Fig. 1 AmazonEC2VM which is Amazon service API (p.87, on right, third paragraph); constructing the data processing workflow from the distributed computational graph (Fig. 2).
Breitenbücher et al. does not explicitly teach constructing the data processing workflow from the distributed computational graph using [[an]]the application programing interface that generates workflow code via representational state transfer calls; instantiating and validating the data processing workflow using the workflow code; 15preparing the data processing workflow for processing by initializing one or more of: software components, devices, cloud-based services; serializing the data processing workflow as a series of processing events; and executing the processing events using a data processing engine, as recited in the method of claim 2, and substantially in the system of claim 1. 

Therefore, claims 1-2 are allowable over the prior art.
Some prior arts relevant to the invention are:
Shanahan et al 20070055558 discloses a method for generating a workflow graph, for automatically identifying a workflow graph from empirical data of a process using probabilistic analysis.
Stoitsev 20110078426 discloses workflow graphs that can be a series of parallel graph with distinguishable nodes and edges; a workflow graph is based on a directed graph or path between a source and a sink.
Novaes 20160103706 discloses automatically generating execution sequences from workflow definitions. One example method includes receiving a workflow definition including a plurality of operations, each of the plurality of operations including input attributes each associated with an input value and output attributes each associated with an output value; determining an execution sequence for the workflow defining relationships between the plurality of operations, the determining based at least in part on the one or more input attributes and associated input values, and the output attributes and associated output values for each operation, and at least in part on one or more semantic rules defining dependencies of each of the plurality of operations; and generating a directed acyclic graph representing the execution sequence including nodes each representing an operation from the plurality of operations, and vertices each representing a relationship between the plurality of operations defined by the execution sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        8/24/2022